Case 2:18-cv-11561-DPH-RSW ECF No. 28 filed 04/09/19          PageID.1871    Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                              Southern Division

  Freddie Garland, individually and on
  behalf of all others similarly situated,
                                             Case No. 2:18-cv-11561-DPH-RSW
        Plaintiff,
                                             Honorable Denise Page Hood
  v.                                         Magistrate Judge R. Steven Whalen

  Orlans PC, Linda Orlans, and Alison
  Orlans,

        Defendants.



                STIPULATED ORDER LIFTING THE STAY AND
            ESTABLISHING SUPPLEMENTAL BRIEFING SCHEDULE


       The Court having entered its November 21, 2018, Order Staying This Case

 Pending Ruling By The U.S. Supreme Court in Obduskey v. McCarthy & Holthus

 LLP; the United States Supreme Court having issued its decision in Obduskey on

 March 20, 2019; it being appropriate that the stay be lifted and there be supplemental

 briefing in connection with defendant’s pending Motion to Dismiss (DE 7) in light

 of the Court’s Obduskey decision; the parties having stipulated to the relief set forth

 herein; and the Court being otherwise advised in the premises:

       IT IS HEREBY ORDERED that, in light of the Court’s Obduskey decision:

       1.     The STAY ordered by this Court on November 21, 2018 is LIFTED.
Case 2:18-cv-11561-DPH-RSW ECF No. 28 filed 04/09/19          PageID.1872      Page 2 of 2



       2.    Defendants shall file on April 24, 2019, a Supplemental Brief in

 Support of their pending Motion to Dismiss to address the impact on the motion of

 the Obduskey decision, which Supplement shall be no more than 15 pages.

       3.    Plaintiff shall file on May 15, 2019, his Supplemental Response in

 Opposition to defendants’ Motion to Dismiss to address the impact on the motion of

 the Obduskey decision, which Supplement shall be no more than 18 pages.

       4.    Defendants shall file on May 29, 2019, their Supplemental Reply Brief

 in support of their Motion to Dismiss to address the impact on the motion of the

 Obduskey decision, which Reply shall be no more than 5 pages.

       5.    The Court will address the hearing date in a future scheduling order.

       Dated: April 9, 2019


                                       s/Denise Page Hood
                                       Chief Judge, U. S. District Court

 The undersigned stipulate to the entry
 of the foregoing order:

     Andrew J. McGuinness (P42074)              I.W. Winsten (P30528)

 /s/ Andrew J. McGuinness                       /s/ I. W. Winsten
 ANDREW J. MCGUINNESS, ESQ.                     HONIGMAN LLP
     122 South Main Street                      2290 First National Building
     Ann Arbor, Michigan 48107                  660 Woodward Avenue
     Telephone: (734) 274-9374                  Detroit, MI 48226
     drewmcg@topclasslaw.com                    Telephone: (313) 465-7000
      Attorney for Plaintiff and the            iwinsten@honigman.com
      Proposed Class                            Attorney for Defendants
